DETAILED ACTION
The Amendments filed May 12th, 2021 have been entered and fully considered. Claims 1-9 are pending in this application and claims 1 and 9 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel et al., (hereinafter ‘Beetel’, U.S. PGPub. No. 2012/0101413) in view of Chun (hereinafter 'Chun', U.S. PGPub. No. 2014/0228832) and Goshgarian et al., (hereinafter ‘Goshgarian’, U.S. PGPub. No. 2012/0136350).
Regarding claim 1, (as illustrated in Figs. 1-40 and specifically Figs. 1-7) Beetel discloses a method comprising: placing an expandable ablation electrode (mesh structure 22 including energy delivery element(s) 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22 or the entirety of, the mesh structure 22 itself; [0064]-[0066], specifically [0065]) at an interface between tissue and blood in an anatomic structure of a patient such that fluid in the anatomic structure moves through the ablation electrode placed at the interface ([0057]: “mesh portion of the expandable mesh structure allows blood to flow through the mesh, thereby maintaining blood flow”; Figs. 2-4 illustrate deploying mesh structure 22 and energy delivery element(s) 24, further [0065]: “energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. The associated energy delivery element 24 may also be formed by selected portions of, or the entirety of, the mesh structure 22 itself’), wherein the expandable ablation electrode (22, 24) is positioned at a distal end portion of a catheter shaft (distal end 20 of elongated shaft 16) and forms an enclosure (Figs. 3-7; as broadly claimed, mesh structure 22 forms an enclosure); delivering therapeutic energy to the ablation electrode at the interface during a period of lesion formation ([0069] - [0070], purposeful application of energy from the energy delivery element 24 is then applied to tissue to induce one or more desired neuromodulating effects including ablation; [0062]; [0065]; [0126]; [0129]; [0147]); delivering irrigation fluid to the interface via the irrigation element ([0139]-[0140], ‘ports’) during at least a portion of the period of lesion formation such that the fluid moving through the ablation electrode includes the irrigation fluid ([0139]-[0140], fluid may be delivered via one or more ports at the distal end 
Although Beetel discloses an irrigation element ([0139] -[0140], ‘ports’, see above), Beetel is silent regarding wherein the irrigation element projects distally from and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of the irrigation element.
However, in the same field of endeavor, Chun teaches a similar system (Figs. 1-2B) comprising an irrigation element (coolant transfer tube 204) that projects distally from (see distal end 218 of tube 204 that projects distally in Fig. 2B) and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of the irrigation element (see Figs. 1-2B for ‘proximal portion’ of coolant tube 204 coupled to the distal end portion of the catheter shaft 208 at only a proximal end portion of the irrigation element ‘tube’ 204). The system further includes a control module (110) that includes a coolant flow controller (116) to control the flow of coolant within the catheter (102) to and from the expansion element (108) ([0022]). Chun teaches that a variety of different coolants may be used including, but not limited to, “a liquefied gas (e.g., nitrogen, nitrous oxide, carbon dioxide, or the like), one or more chlorofluorocarbons, one or more hydrochlorofluorocarbons, ethanol mixtures, saline solutions, or the like” or a combination of one of more coolants ([0023]). This configuration is utilized in order to provide fluid to the system in a controlled manner to cool the targeted tissue, thereby increasing control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the irrigation element as taught by Beetel to provide an irrigation element that projects distally from and is coupled to the distal end portion of the catheter shaft at only a proximal end portion of 
Although Beetel discloses delivering an irrigation fluid to the interface during at least a portion of the period of lesion formation (see above) in order to provide active cooling ([0139]-[0140]) and Chun teaches “[t]he rate of flow of the coolant within the catheter 102 may be adjusted to a rate appropriate to the specific type of operation” ([0033]), Beetel in view of Chun are silent regarding increasing the volumetric flow rate of the irrigation fluid based on the determined temperature exceeding a predetermined threshold.
However, in the same field of endeavor, Goshgarian teaches a similar method that utilizes an algorithm (102 in Fig. 30A) and open circuit active cooling in order to “actively cool the thermal heating element and/or non-target tissue in the vicinity of the thermal heating element” ([0455]; [0455] -[0457], energy delivery element 24 in Figs. 30A-30B). Goshgarian teaches that “algorithm 102, may comprise one or more control loops that control or alter the volumetric flow rate of infusate infusion in response to one or more monitored parameters of power delivery” ([0496]) including the impact of power delivery on sensor measurements, such as temperature ([0496]). When energy is not being delivered, a relatively low volumetric flow rate of infusate infusion may be provided at a rate that is sufficient to prevent blood from clotting within port(s) (47) and/or lumen(s) (45) in order to reduce/control saline infusion into patient ([0496]). Further, “when activating energy delivery, power may be ramped while maintaining the relatively low infusate flow rate until a greater infusate flow rate is required. For example, if measured temperature increases above a pre-determined level at or below a predetermined power level, e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased” ([0496]). This method is utilized in order to improve lesion formation and overall control of the system, thereby increasing efficiency and safety ([0455]; [0457]; [0461]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the 
Regarding claim 2, Beetel in view of Chun and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of Chun and Goshgarian, Goshgarian teaches wherein the predetermined threshold is about 55 °C ([0135]: “the target temperature can be about 45.degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”).
Regarding claim 3, Beetel in view of Chun and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of Chun and Goshgarian, Goshgarian teaches wherein increasing the volumetric flow rate occurs over a temperature range ([0135]: “the target temperature can be about 45.degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”).
It is noted as broadly claimed, the temperature range is interpreted as ranging from predetermined target temperature value and any value greater than the pre-determined target temperature value, wherein the volumetric flow rate would be increased as taught by Goshgarian.
Regarding claim 4,
Regarding claim 5, Beetel in view of Chun and Goshgarian teach all of the limitations of the method according to claim 4. In view of the prior modification of Beetel in view of Chun and Goshgarian, Goshgarian teaches wherein the predetermined function of temperature is continuous ([0135]: “the target temperature can be about 45.degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a 5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”).
It is noted, as broadly claimed, the predetermined function can be interpreted as the continuous increase in temperature above the predetermined target temperature value.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of Chun and Goshgarian as applied to claims 1-5 above, and further in view of Shikhman et al., (hereinafter 'Shikhman', U.S. PGPub. No. 2015/0366604).
Regarding claims 6 and 7, Beetel in view of Chun and Goshgarian teach all of the limitations of the method according to claim 4, but are silent regarding wherein the predetermined function of temperature is discontinuous and the predetermined function of temperature includes a step change in the volumetric flow rate.
However, in the same field of endeavor, Shikhman teaches a similar device (10 in Fig. 1 A) and method wherein at certain temperatures, the speed of the pump, providing cooling liquid to the device (10 in Fig. 1 A), is changed automatically to reduce the temperature. Shikhman teaches that if the tissue surface temperature, as measured by the tissue temperature sensor, reaches a certain first value threshold, the pump speed will increase to pump more cooling fluid to the tissue. If a second predetermined higher temperature value is reached, the pump will automatically provide maximum pump speed, and further when a third higher predetermined tissue temperature value is reached, the electrode channel is disabled to shut off energy flow to that electrode ([0178]). This method is utilized in order to provide a quick response to the rising temperature by automatically increasing fluid flow, instead of relying solely on user response time to implement changes, thereby increasing temperature control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of Chun and Goshgarian as applied to claims 1-5 above, and further in view of Harlev et al., (hereinafter ‘Harlev’, U.S. PGPub. No. 2012/0184863).
Regarding claim 8, Beetel in view of Chun and Goshgarian teach all of the limitations of the method according to claim 1. In view of the prior modification of Beetel in view of Chun and Goshgarian, Goshgarian teaches increasing the volumetric flow rate is based on maximum signal of the processed signals ([0135]: “the target temperature can be about 45 .degree. C. or higher for the ablative thermal alteration; [0496]: “if measured temperature increases above a pre-determined level... e.g. a5.degree. C. or more increase over baseline at less than or equal to 5 W, then the infusate flow rate may be increased”; it is noted that as broadly claimed, processing is interpreted as comparing the monitored temperature signals to the predetermined targeted temperature value, wherein the maximum signal is interpreted to mean the monitored temperature signal at a value exceeding the predetermined targeted temperature value. Accordingly, the volumetric flow rate is increased based on the maximum signal as taught by Goshgarian).
Beetel in view of Chun and Goshgarian fail to explicitly disclose processing each signal of the one or more signals based on an inverse Laplacian operator.
However, in the same field of endeavor, Harlev teaches the method of determining physiological information by processing measured signals based at least in part on a mathematical operator approximating Laplace’s equation ([0038]) and further using an inverse Laplace operator to generate the physiological data ([0044], [0456]). Harlev teaches that during this process a data stream provides a collection of physiological and non-physiological signals that serve as inputs to the process wherein the 
Further, this modification would have merely comprised a simple substitution of one well know method for processing data for another in order to produce an expected result, MPEP 2143(I)(B).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of Chun and Goshgarian as applied to claims 1-5 above, and further in view of Christian (hereinafter ‘Christian’, U.S. PGPub. No. 2012/0165812).
Regarding claim 9, Beetel in view of Chun and Goshgarian teach all of the limitations of the method according to claim 1, but are silent regarding wherein the therapeutic energy is pulsed to cycle between a first energy phase and a second energy phase during the period of lesion formation, the delivered therapeutic energy in the first energy phase being greater than the delivered therapeutic energy in the second energy phase.
However, in the same field of endeavor, Christian teaches a similar ablation system comprising a control unit configured to determine a power delivery rate value for the ablation generator responsive to temperature measurement data and a control system configured to control the delivery of irrigation fluid and flow rate ([0014]). Christian teaches that the therapeutic energy is pulsed to cycle between a first energy phase (first time period Tl; [0092]) and a second energy phase (second time period T2; [0093]) during the period of lesion formation wherein the delivered therapeutic energy in the first energy phase (Tl) is greater than the delivered therapeutic energy in the second energy phase (T2) (Figs. 14 and 17; [0093]: “the second power level can be at least one third of the first power level”; [0018]; [0092]-[0093]; [0103]). Christian further teaches that it is advantageous to provide a higher power level during the first 
Response to Arguments
Applicant’s arguments with respect to claims 1 -9 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Beetel et al., (U.S. PGPub. No. 2012/0101413) in view of Chun (U.S. PGPub. No. 2014/0228832) and Goshgarian et al., (U.S. PGPub. No. 2012/0136350) teach each and every limitation of the method according to newly amended claim 1. No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected independent claim 1. See rejection above for further clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794